                Case 1:21-cv-04948-VSB Document 21 Filed 09/16/21 Page 1 of 2



_________________________________________________________________________________________________

GITLIN, HORN & VAN DE KIEFT LLP                      2095 Broadway                  Bruce Gitlin
                                                     Suite 411                      Moshe Horn
                                                     New York, NY 10023             Christopher M. Van de Kieft
                                                     T: (212) 514-5437              Attorneys at Law
                                                     F: (212) 757-7042              www.ghvlaw.com



                                                  September 15, 2021
      Via ECF
      Honorable Vernon S. Broderick
      United States District Judge
      Southern District of New York
      Thurgood Marshall United States Courthouse                              9/16/2021
      40 Foley Square
      NY, NY 10007
                     Re:     Resurrect by Night LLC v. Philipp Plein Americas, Inc., et al., No.1:21-cv-
                             04948 (VSB), Letter Motion for Leave to Serve Third-Party Subpoenas
                             Prior to F.R.C.P. Rule 26 Conference

      Dear Judge Broderick:

              We represent the Plaintiff in the above-referenced matter. This is a copyright infringement
      case; per Plaintiff’s complaint, the Defendants manufacture, advertise and sell a wide array of
      clothing that infringes upon two of Plaintiff’s copyrighted designs. The Defendants advertise and
      sell the infringing products on multiple online platforms, reaching a worldwide audience. This
      case was filed on June 4, 2021, and all three Defendants have been served. To date, none of the
      Defendants have answered or appeared, and the time in which to do so has expired. Plaintiff has
      filed Motions for Entry of Default against each Defendant. ECF Nos. 17-19.

              Plaintiff writes to request the Court’s permission to issue third-party subpoenas to entities
      that sell the infringing products. Because none of the Defendants have appeared, there has been
      no case management plan and scheduling order set for this matter, and Plaintiff has not had the
      opportunity to begin discovery. Plaintiff will request sales information on the infringing products
      with the subpoenas and plans to use this information to help calculate damages for Plaintiff’s order
      to show cause for default judgment.

              On August 2, 2021, the Court granted Plaintiff’s request for a 90-day extension to file an
      order to show cause for default against Defendant PP Retail USA, LLC. E.C.F. Nos. 12-13. With
      that 90-day extension, the filing deadline is now November 5, 2021. As noted above, at this point
      the other two Defendants are also in default. Plaintiff anticipates that if it is permitted to conduct
      third-party discovery through subpoenas, Plaintiff will be able to file the order to show cause for
      default judgment for all three Defendants by the November 5, 2021 deadline.
  Case 1:21-cv-04948-VSB Document 21 Filed 09/16/21 Page 2 of 2




We thank Your Honor in advance for your attention to this matter.

                                                   Respectfully submitted,

                                                   /s/ Christopher M. Van de Kieft
                                                   Christopher M. Van de Kieft
